Citation Nr: 0123805	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  99-18 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a left thyroid colloid 
nodule.  


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from February 1958 to March 
1964 and from January 1973 to December 1986.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from the July 1998 rating decision by which the RO 
denied entitlement to service connection for the condition at 
issue.  In its current status, the case returns to the Board 
following completion of development made pursuant to its 
January 2001 remand.  I have reviewed the record and find no 
failure on the part of the RO to comply with the remand 
order.  Consequently, there is no basis for another remand 
under the holding of Stegall v. West, 11 Vet. App. 268 
(1998).  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran has not demonstrated that she currently has a 
thyroid condition that is related to an injury, disease or 
event noted during either period of her active service.  


CONCLUSION OF LAW

A left thyroid colloid nodule is not shown to have been 
incurred in or aggravated by either period of the veteran's 
active service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 
5103A, (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection means that the facts, shown by the 
evidence establish that a particular injury or disease 
resulting in disability was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  

In the instant case the veteran's service medical records for 
both periods of active service are entirely negative for 
complaints or findings referable to a thyroid condition.  
While the veteran made complaints of sore throat in April 
1982, in October and again in November 1985, these complaints 
were associated with unrelated conditions, including 
infection, a lesion on the right tonsil, a white lesion along 
the right pharynx and esophageal reflux.  A thyroid profile 
in August 1986 was within the reference range of normal.  The 
medical examination for retirement did not show any pertinent 
finding or complaint.  

The first objective evidence of a thyroid condition is 
recorded in May 1991, several years following the veteran's 
separation from active service.  The veteran was referred for 
follow-up of abnormal thyroid function tests.  This led to 
more tests and, ultimately, to a left thyroid lobectomy in 
August 1991 for left thyroid colloid nodule - benign 
adenomatous goiter.  

The length of time between her active military service and 
the discovery of her thyroid problem is not necessarily a 
barrier to the veteran's claim if there is competent and 
credible evidence of a relationship between current 
disability and injury or disease noted during active service.  

The veteran contends that in October 1985, while she was on 
active duty, she had problems with swallowing.  As reported, 
she was seen by several doctors; but the cause of her 
complaints was not identified.  In addition she reports that 
after her retirement from service in January 1987, she 
continued to have problems with swallowing.  Finally, thyroid 
tests revealed a nodule on the left side that was interfering 
with her ability to swallow.  As a consequence, she underwent 
a left thyroid lobectomy in August 1991.  

The veteran is competent to offer information concerning 
things she observed and experienced.  Competent lay evidence 
means any evidence not requiring that the proponent have 
specialized education, training or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of facts or circumstances and conveys matters that can be 
observed and described by a lay person.  66 Fed. Reg. 45260, 
45630 (August 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  In essence, she is contending that she 
had a continuity of symptoms related to chronic disability 
first manifested during her active service and persisting 
through the present.  

However, the veteran is not competent to offer opinions as to 
medical diagnosis or etiology.  That is, she is competent to 
report that she has had difficulty swallowing, but not that 
she has had a thyroid nodule.  Moreover, the record does not 
contain competent medical evidence to support her claim.  
Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It would also include statements 
contained in authoritative writings such as medical and 
scientific articles and research reports or analyses.  66 
Fed. Reg. 45260, 45630 (August 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).  

In this case, no evidence has been received to show a 
connection between any event in the veteran's active service 
and a colloid nodule on the left thyroid, discovered almost 
five years after her active service.  Thus, the preponderance 
of the evidence is against her claim for service connection 
for a left thyroid colloid nodule.  

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) was enacted, as Public 
Law No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  This new 
statute amended and clarified VA's duty to assist claimants 
in the development of the facts relevant to their claims, and 
is applicable to claims pending at the time of its enactment, 
including the present claims before the Board.  Accordingly, 
the Board must assess whether the development of the 
veteran's claims and appeal has been sufficient to meet the 
enhanced obligations embodied in the VCAA.  In addition, on 
August 29, 2001, the Agency promulgated regulations to 
implement the statutory provisions.  66 Fed. Reg. 45260 
(August 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326).  

After a review of the claims folder in the context of new law 
and regulations, I find that VA has made reasonable efforts 
to help the claimant obtain evidence necessary to 
substantiate her claim.  VA has obtained records in the 
custody of VA and the appropriate service department.  In 
this regard, the veteran indicated that most of her treatment 
had been at Noble Army Hospital, formerly located at Fort 
McClellan, Alabama and at VA medical facilities in Anniston 
and Birmingham, Alabama.  Available treatment reports from 
these locations have been associated with her claims folder.  
She has not identified any other sources of medical 
treatment.  

The veteran has been afforded the proper notices concerning 
how to prevail on the issue of entitlement to service 
connection.  For example, the statement of the case provided 
her with the statement of facts, law and regulations and 
reasons and bases for the denial of benefits.  A May 2001 
supplemental statement of the case addresses additional 
evidence received into the record since the Board's January 
2001 remand.  

The veteran has been given opportunities to provide 
additional evidence.  For example, a February 2001 letter 
advised her of the changes brought about by VCAA 2000 and 
gave her 60 days to provide any additional evidence.  
Furthermore, a October 1999 letter advised that she could 
submit additional evidence within a 90-day period from the 
date of that letter.  She was referred to the provisions of 
38 C.F.R. § 20.1304.  The same information was provided in a 
July 2001 letter.  The veteran has not identified additional 
relevant evidence that has not already been sought and 
associated with the claims file.  Accordingly, the Board 
finds that the notification and duty-to-assist provisions 
mandated by the VCAA of 2000 and the implementing regulations 
have been satisfied in this case.  


ORDER

Service connection for a left thyroid colloid nodule is 
denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 

